DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claim 1-13 in the reply filed on 07/30/2022 is acknowledged. 
Claims 14-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lang (US 20210192759).
Regarding claim 1, Lang discloses A method for enhancing a surgical operation carried out on a patient by a surgeon in an operating suite using a surgical enhanced visualization system that includes one or more sensor modules configured to gather live data from the operating suite, a headset worn by the surgeon, and a computer connected to the headset and the one or more sensor modules (Lang, “[0056] FIG. 11 is an illustrative example how a virtual surgical plan can be generated using intraoperative data, e.g. intra-operative measurements, for example measurements obtained with one or more cameras, an image capture system or a video capture system and/or a 3D scanner integrated into, attached to or separate from an optical head mount display according to some embodiments of the present disclosure. [0059] FIG. 14 shows an illustrative example how multiple OHMDs can be used during a surgery, for example by a first surgeon, a second surgeon, a surgical assistant and/or one or more nurses and how a surgical plan can be modified and displayed during the procedure by multiple OHMDs while preserving the correct perspective view of virtual data and corresponding live data for each individual operator according to some embodiments of the present disclosure”), the method comprising the steps of: 
acquiring patient reference data; loading the patient reference data and features into the computer (Lang, “[1783] The software can also provide for display of virtual instruments based on a virtual surgical plan, e.g. display of a virtual glenoid template projected by the OHMD onto the glenoid for aligning a physical glenoid template for screw placement. CAD files of virtual instruments, e.g. a glenoid reamer or a glenoid template, can be generated with use of laser scanning or can be obtained directly from the manufacturer. CAD files can be in STL format. CAD files can be converted into Wavefront Object file format (*.obj) for display by one or more OHMDs”); 
acquiring live data from the operating suite during the surgical operation, wherein the live data includes a live three dimensional model of the patient (Lang, “[0254] A 3D scanner probe can sweep a sheet of light across one or more tissue surfaces, where the sheet of light projector and imaging aperture within the scanner probe can rapidly move back and forth along all or part of the full scan path, and can display, for example near real-time, a live 3D preview of the digital 3D model of the scanned tissue surface(s). [0320] Live data, e.g. live data of the patient, the position and/or orientation of a physical instrument, the position and/or orientation of an implant component, the position and/or orientation of one or more OHMDs, can be acquired or registered, for example, using a spatial mapping process. These devices can generate 3D surface data by collecting, for example, 3D coordinate information or information on the distance from the sensor of one or more surface points on the one or more objects or environmental structures. The 3D surface points can then be connected to 3D surface meshes, resulting in a three-dimensional surface representation of the live data”); 
registering the patient reference data and live data; and displaying in real time an overlay of selected registered patient reference data onto the patient through the headset worn by the surgeon (Lang, “[0085] FIGS. 37A-D is an illustrative, non-limiting example of a virtual glenoid template registered with and superimposed onto the patient's live, physical glenoid by the OHMD for aligning a physical glenoid template. [1781] FIG. 37 is an illustrative, non-limiting example of a virtual glenoid template registered with and superimposed onto the patient's live, physical glenoid by the OHMD for aligning a physical glenoid template. In FIG. 37B, one or more OHMDs project a virtual glenoid template 632 (stippled line), for example in a position and/or orientation and/or alignment for a predetermined and/or intra-operatively determined virtual surgical plan, superimposed onto the external, exposed surface of the glenoid. A concurrent display of radiographic, CT or MRI or other images, for example showing the glenoid bone vault or bone stock or the coraco-acromial arch, by one or more OHMDs is possible, … The virtual glenoid template 632 can include features that correspond to features in the physical glenoid template, e.g. one or more openings with their corresponding edge 634 and a central drill hole 636 for placement of a central screw or anchor in this example. In FIG. 37C, the physical glenoid template 644 (solid line) is aligned with the virtual glenoid template 632 (stippled line).”).
Regarding claim 2, Lang discloses The method of claim 1.
Lang further discloses extracting features from the patient reference data; loading the features into the computer; registering the features with the live data; and displaying in real time a virtual overlay of selected features onto the patient through the headset worn by the surgeon (Lang, “[0226] The pre-operative 40 or intra-operative 41 imaging study can be segmented 42, extracting, for example, surfaces, volumes or key features. [0330] In this case, the surgically altered tissue or tissue surface or tissue contour or shape, e.g. shape of a bone after milling or reaming, or tissue perimeter, e.g. perimeter of a bone cut, or tissue volume or other tissue features in the live patient can be matched to, superimposed onto and/or registered with the surgically altered tissue or tissue surface or tissue contour or tissue perimeter or tissue volume or other tissue features in the virtual data of the patient, e.g. in a virtual surgical plan developed for the patient, with substantially identical view angle of the virtual data of the patient seen by the surgeon's eyes through the display of the OHMD unit and the live data of the patient seen by the surgeon's eyes through the OHMD unit. [1026] The surgeon can virtually place the virtual component(s) according to one or more of the foregoing embodiments; the resultant position and/or orientation and/or alignment and/or coordinates of the virtual component(s) can be saved, stored and/or integrated into a virtual surgical plan.”).
Regarding claim 3, Lang discloses The method of claim 1.
Lang further discloses acquiring reference data about the surgical operation; loading the surgical reference data into the computer; registering the surgical reference data with the patient reference data and live data; and displaying in real time a virtual overlay of the surgical reference data onto the patient through the headset worn by the surgeon (Lang, “[0976] the position, orientation, alignment and/or coordinates of virtual tools or virtual instruments can be determined in pre- or intra-operative scan data and can be displayed using a computer processor by one or more OHMDs registered with the corresponding anatomic structures of the patient and superimposed onto the live data of the patient; the position, orientation, alignment and/or coordinates of the virtual tools or virtual instruments can then optionally be adjusted using a virtual interface, for example displayed by a see through OHMD, or any other interface, wherein a computer processor, e.g. integrated in the OHMD or residing on a separate server, facilitates placing, moving, orienting, aligning, and adjusting the virtual tools or virtual instruments relative to and superimposed onto the live data of the patient. [1322] The surgeon can optionally store each surgical instrument or implantable that has been scanned in this manner in a virtual library of surgical instruments or implantables. The virtual surgical instruments or implantables stored in this manner can be named and stored for future use in subsequent surgical procedures in other patients.”).
Regarding claim 4, Lang discloses The method of claim 1.
Lang further discloses wherein the step of acquiring patient reference data comprises acquiring virtualized model prosthetic data about a physical prosthetic to be implanted within the patient (Lang, “[1038] Once the surgeon has completed the deforming of the 3D model to achieve an improved fit and/or alignment of the 3D model to the 3D shape of the patient's joint, the software can select a virtual 3D model of an implant and/or implant component that most closely approximates the shape of the deformed 3D model for any of the foregoing parameters and/or any of the exemplary parameters, landmarks, geometries, shapes and/or features listed, for example, in Tables 11, 12, 16”).
Regarding claim 5, Lang discloses The method of claim 4.
Lang further discloses wherein the step of registering the patient reference data and live data comprises registering the virtualized model prosthetic data with live data about the corresponding target anatomy of the patient (Lang, “[0320] Live data, e.g. live data of the patient, the position and/or orientation of a physical instrument, the position and/or orientation of an implant component, the position and/or orientation of one or more OHMDs, can be acquired or registered, for example, using a spatial mapping process”).
Regarding claim 6, Lang discloses The method of claim 5.
Lang further discloses wherein the step of displaying in real time an overlay of selected registered patient reference comprises displaying as an overlay onto the patient the virtualized model prosthetic data onto the corresponding target anatomy of the patient (Lang, “[0696] Any type of CAD file or CAD data or any type of 3D file or 3D data of a medical device, a surgical instrument or an implantable device can be superimposed and registered in relationship to the live data of the patient including normal anatomy or pathologic tissue, e.g. one or more osteophytes or bone spurs or other bony anatomy or deformity or soft-tissue or neoplastic tissue or abnormality in a common coordinate system, for example with one or more OHMDs”).
Regarding claim 7, Lang discloses The method of claim 6.
Lang further discloses the step of changing the color of the virtualized model prosthetic data depending on whether the physical prosthetic is properly positioned with respect to the virtualized model prosthetic data displayed through the headset worn by the surgeon (Lang, “[0951] If the tracked physical tool, e.g. a drill, instrument, implant or device deviates from the predetermined position, location, orientation, alignment or direction of movement of the virtual tool, instrument, implant or device or virtual surgical plan, the OHMD can provide a warning, e.g. a display of the virtual tool, instrument, implant or device with a predetermined color, e.g. red, or a change in color”).
Regarding claim 8, Lang discloses The method of claim 1.
Lang further discloses tracking the position of a surgical instrument with the one or more sensor modules (Lang, “[0080] FIG. 32 shows an illustrative, non-limiting example of a surgical instrument with multiple optical markers attached for tracking the surgical instrument. [0302] In some embodiments, the scrolling can be automatic. For example, a physical tool, a physical instrument, a physical implant or any other physical device can be tracked using any of the registration and tracking methods described in the specification”);
comparing the position of the surgical instrument against the position of anatomical features extracted from the patient reference data; and alerting the surgeon if the position of the surgical instrument is too close to the position of the anatomical features extracted from the patient reference data (Lang, “[1460] Identifying sensitive structures, e.g. neural structures, nerve roots, vascular structures [1461] Defining safe zone, e.g. for cortical penetration, e.g. in a pedicle, neural structures, nerve roots and/or vascular structures [1464] Safe zone criteria can be defined for the foregoing criteria, for example 1, 2 or 3 or 5 or more mm from a cortex or a neural structure. If the surgeon places the pedicle screw or any related surgical instruments for the placement of the pedicle screw too close to the safe zone or within the safe zone, the area can be highlighted or another visual or acoustic alert can be triggered by the software”).
Regarding claim 10, it is covered by claim 1 thus is rejected under similar rational as set forth in claim 1.
Regarding claim 11, Lang discloses The surgical enhanced visualization system of claim 10. 
Lang further discloses wherein the reference data is selected from the group consisting of data about the patient, data about the surgical procedure, data about the surgeon's preferences, data about the surgical instrument, and data about the operating suite (Lang, “[0109] superimposing the virtual surgical guide, using the one or more optical head mounted displays, onto the physical joint based at least in part on coordinates of the predetermined position of the virtual surgical guide. [0239] 3D scanning can be used for imaging of the patient and/or the surgical site and/or anatomic landmarks and/or pathologic structures and/or tissues (e.g. damaged or diseased cartilage or exposed subchondral bone) and/or the surgeon's hands and/or fingers and/or the OR table and/or reference areas or points and/or marker, e.g. optical markers, in the operating room and/or on the patient and/or on the surgical field. [0352] The OHMD can display the arbitrary virtual plane in any location initially, e.g. projected onto or outside the surgical field, e.g. a hip joint, knee joint, shoulder joint, ankle joint, or a spine. The OHMD can optionally display the arbitrary virtual plane at a defined angle, e.g. orthogonal or parallel, relative to a fixed structure in the operating room. [0915] The arbitrary virtual implant, virtual implant component and/or virtual medical device and virtual instrument can be selected based on surgeon preferences. [0918] the surgeon can virtually position, orient, align, superimpose or project the virtual medical device, virtual implant or implant component, virtual anchor, attachment or fixation member, and/or virtual instrument onto the physical anatomy or pathology of the patient, the physical surgical site, a resected tissue, a resected bone or cartilage, a hidden tissue, an area deep inside the tissue, e.g. inside a bone, a physical medical device present in the tissues of the patient and/or any surrounding, adjacent or subjacent tissues. [1327] The virtual data of the patient is thus superimposed on the live data of the patient, e.g. the surgical site, for the left and right eye of the surgeon, respectively, using both the left and the right view angle for the surgeon.”).
Regarding claim 12, Lang discloses The surgical enhanced visualization system of claim 10. 
Lang further discloses wherein the augmented reality headset is configured to display both live and reference data to the surgeon as a virtualized overlay onto the patient (Lang, “[0976] the position, orientation, alignment and/or coordinates of virtual tools or virtual instruments can be determined in pre- or intra-operative scan data and can be displayed using a computer processor by one or more OHMDs registered with the corresponding anatomic structures of the patient and superimposed onto the live data of the patient”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 20210192759) in view of Tolkowsky (US 20190350657).
Regarding claim 9, Lang discloses The method of claim 8.
On the other hand, Lang fails to explicitly disclose but Tolkowsky discloses wherein the step of tracking the position of a surgical instrument further comprises using a sensor positioned on or inside the patient to track the position of the surgical instrument (Tolkowsky, “[0012] The location sensors on the tools and the reference sensor on the patient's body are then tracked in order to determine the locations of the tools relative to the patient's body, and a symbolic representation of the tool is displayed upon the images that are navigated upon.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Tolkowsky and Lang. That is, applying the tracking method of Tolkowsky to track the surgical tool locations of Lang. The motivation/ suggestion would have been to register the images to the patient's body, the current location of the patient's body is brought into the same reference frame of coordinates as the images using the reference sensor (Tolkowsky, [0012]).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US 20210192759) in view of Ohta et al. (US 20090250621).
Regarding claim 13, Lang discloses The surgical enhanced visualization system of claim 10. 
On the other hand, Lang fails to explicitly disclose but Ohta discloses a light emitting targeting module that is configured to emit a beam of visible light onto a target within the operating suite in response to a command from the computer based on the reference data (Ohta, fig.1, “[0073] If it is judged that the ID information from the IC card detector 214 does not match the ID information in the card ID memory 216 in step S6, then the ID checker 160 does not output a control signal to the battery controller 218, but outputs a warning signal to the display unit 136. Based on the warning signal, the display unit 136 emits light from the LED to indicate, to the surgeons 18 or the radiological technician, that the patient 14, the surgeon 18, or the radiological technician which is represented by the ID number in the IC card 212 and the patient 14, the surgeon 18, or the radiological technician which is represented by the ID information in the card ID memory 216 do not match each other in step S9.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ohta and Lang. That is, adding the warning module of Ohta to the surgical system of Lang. The motivation/ suggestion would have been the surgeons 18 or the radiological technician can reliably recognize that the radiation detecting cassette 24 is wrong, and can quickly take a corrective action by replacing the wrong radiation detecting cassette 24 with the proper radiation detecting cassette 24 (Ohta, [0089]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GRACE Q LI/Primary Examiner, Art Unit 2611                                                                                                                                                                                            8/25/2022